Citation Nr: 1234834	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-00 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to June 1969.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, denying the Veteran's request for waiver of recovery of an overpayment of VA nonservice-connected disability pension benefits.  This case was later transferred to the jurisdiction of the RO in Roanoke, Virginia, the certifying agency of original jurisdiction.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran previously requested a hearing before the Board, sitting at the RO, and that hearing was scheduled to occur in February 2010 at the Roanoke RO.  The record indicates that the Veteran failed to appear for his scheduled hearing, but also indicates that on the date of the hearing he was in telephone contact with VA for the purpose of advising VA of his inability to travel to the Roanoke hearing due to bad weather in the area of his home.  He requested that a new hearing be scheduled. No further action by the RO, excepting certification of the appeal to the Board, is indicated, nor is it shown that the Veteran's request for a hearing has since been withdrawn.  

On the basis of the foregoing, remand of this matter to permit scheduling of another travel board hearing is required to preserve the Veteran's due process rights.  Accordingly, this matter is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board, sitting at the RO, at the next available opportunity.  

The purpose of this REMAND is to obtain additional procedural development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


